UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number 001-14552 Top Image Systems Ltd. (Translation of registrant’s name into English) 2 Ben Gurion Street, Ramat Gan, Israel 52573 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x This Form 6-K including all attachments is being incorporated by reference into the Registration Statement on Form S-8 (file no. 333-125064) and the Registration Statements on Form F-3 (file no. 333-119885 ,333-175546 and 333-193350). CONTENTS This Report on Form 6-K of the Registrant consists of the following documents, which are attached hereto and incorporated by reference herein: Exhibit 99.1 Supplementary Proxy Information (Proxy notice of the 2014 Annual General Meeting of Shareholders) Exhibit 99.2 Amended Proxy Card for Annual General Meeting of Shareholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Top Image Systems Ltd. Date:December 10, 2014 By: /s/Izhak Nakar Izhak Nakar Active Executive Chairman EXHIBIT INDEX Exhibit No. Description ofExhibit Exhibit 99.1 Supplementary Proxy Information (Proxy notice of the 2014 Annual General Meeting of Shareholders) Exhibit 99.2 Amended Proxy Card for Annual General Meeting of Shareholders.
